DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to the rejection of claim 2 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on pp. 5-6 that Weinberg fails to disclose a plurality of energizing members energizing said plate towards said base and being connected at both ends thereof to both sad base and said plate. This argument is not persuasive. Springs 36 are connected to plate 3 via the bracket portion 33 of plate 3, and to base 1 via bracket portion 34 of base 1, and cause movement of bracket portion 33 of plate 3 toward portions of base 1 located to the left of bracket 33 (as viewed from Fig. 6).
Applicant’s arguments with respect to the rejection of claim 3 have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hachiya et al., US Patent Number 6,178,887 B1 (hereinafter Hachiya) in view of Weinberg, US Patent Number 2,949,992 (hereinafter Weinberg).
Regarding claim 2:
Hachiya teaches an ink fountain device for forming an ink fountain (S, Fig. 1) when facing an ink fountain roller (K, Fig. 1) of a printing press, comprising:
a base (1, 3, Fig. 1);
a plate (6, Fig. 1);
an advancing and retracting mechanism for advancing and retracting the plate along an advancing and retracting direction (8, 10, 50, Fig.1); and
a plurality of resilient members energizing said plate towards said base and being connected at both ends thereof to both said base and said plate (Hachiya: Springs 36 are connected to plate 3 via the bracket portion 33 of plate 3, and to base 1 via bracket portion 34 of base 1, and cause movement of bracket portion 33 of plate 3 toward portions of base 1 located to the left of bracket 33).
Hachiya does not teach a thin sheet arranged on the base, having plural holes accommodating balls, and being thinner in thickness than a diameter of said balls, wherein said plate is arranged over the thin sheet and supported by said balls.
Weinberg teaches a thin sheet (16, Fig. 2) arranged having plural holes accommodating balls (14, Fig. 2), and being thinner in thickness than a diameter of said balls (sheet 16 thinner than balls 14, Fig. 2), which is advantageous for providing a substantially frictionless rolling surface (col. 1, lines 18-19).
.
Allowable Subject Matter
Claims 3-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
01 July 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853